UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6028



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-91-44)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Butler appeals from the district court’s orders

dismissing his Fed. R. Crim. P. 41(e) motion without prejudice and

denying his motion for reconsideration.                A dismissal without

prejudice is a final order only if no amendment of the complaint

could cure the defects in the plaintiff’s case. Domino Sugar Corp.

v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).     In ascertaining whether a dismissal without prejudice is

reviewable in this court, we must determine whether Butler could

save his motion by merely amending and refiling.           See id.

     Because    Butler’s    motion   was   dismissed    without   prejudice,

Butler could file either another Rule 41(e) motion, amended in

accordance with the district court’s instructions, and/or a motion

for authorization from this court to file a successive 28 U.S.C.A.

§   2255    (West   Supp.   2001)    motion   attacking    his    underlying

conviction. In fact, after Butler’s motion was denied, he filed an

amended Rule 41(e) motion in district court.                Therefore, the

district court’s orders are not appealable.            Accordingly, we deny

premission to proceed in forma pauperis and dismiss the appeal for

lack of jurisdiction under Domino Sugar.          We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   DISMISSED


                                      2